FAGG, Circuit Judge,
dissenting.
By focusing its attention on a general, nonspecific regulation of the Secretary of Health and Human Services (Secretary), 45 C.F.R. § 206.10(a)(2)(i), the court today concludes that the Minnesota Department of Public Welfare was legally required to give “appropriate” advance written notice of the 1981 amendment to the lump-sum rule before the agency could implement that amendment. Not only is this result not constitutionally mandated, but more importantly this result is contrary to the expressed intent of Congress.
*303Constitutionally, a recipient of AFDC benefits has “no greater right to advance notice of legislative change * * * than [does] any other voter[].” Atkins v. Parker, 472 U.S. 115, 105 S.Ct. 2520, 2530, 86 L.Ed.2d 81 (1985) (footnote omitted). Rather, an AFDC beneficiary, like all other citizens, is “presumptively charged with knowledge of the law,” id. at -, 105 S.Ct. at 2530, and has an affirmative obligation to remain informed about changes in legislative policies that may affect his or her continuing entitlement to welfare benefits, see id. at -, 105 S.Ct. at 2531. Only when a recipient has no adequate opportunity to become familiar with a congressionally adopted AFDC eligibility requirement might due process be implicated. Id. at -, 105 S.Ct. at 253, 0.
, xiere, tne 15)81 amendment to the lump-sum rule became effective in Minnesota on February 1, 1982. Kathryn Jenkins, who had no legal right to assume the lump-sum rule might not be modified, did not apply for AFDC benefits until November of 1982. The lump-sum giving rise to the present controversy was not received by her family until October of 1983. Without question, between February of 1982 and October of 1983, Jenkins had an adequate opportunity to become familiar with the applicable rule. Thus, it may be presumed that she had knowledge of the rule and its potential application to her. See id. at-, 105 S.Ct. at 2530. Due process required no more, and as a result advance written notice was not constitutionally mandated.
Equally as clear, Congress did not require that Minnesota give advance written notice prior to the implementation of the 1981 amendment to the lump-sum rule. Rather, in adopting the amendment Congress expressly stated that the amendment “shall become effective on October 1, 1981” or “will become effective * * * the first month * * * after * * * the first [state legislative session] ending on or after October 1, 1981.” Omnibus Budget Reconciliation Act of 1981 (Act), Pub.L. No. 97-35, § 2321, 95 Stat. 357, 859-60 (1981) (emphasis added).
The second possible effective date provided for by Congress was applicable to those states that required an opportunity to pass conforming state laws. Minnesota was such a state, and its first legislative session after October 1, 1981, ended in January of 1982. Thus, as applied to Minnesota, Congress provided that the 1981 amendment to the lump-sum rule “will” become effective on February 1, 1982.
Conspicuously absent from the Act was any suggestion that in addition to this explicit effectiveness date Congress intended to include the implicit qualification that the implementation of the amendment hinged decisively on the state providing applicants and recipients alike with “appropriate” advance written notice of the amendment’s pending implementation. The court ignores the absence of such a requirement and instead seizes upon a regulation of the Secretary as a basis for requiring such notice. See 45 C.F.R. § 206.10(a)(2)(i). This regulation, however, which is of general applicability and was not adopted in direct response to the amendment, does not mandate that implementation of congressionally adopted eligibility requirements be preceded by advance written notice. Instead, the regulation simply requires the state to publicize generally in written form, and orally as appropriate, the AFDC program and its availability. Id.
However, even accepting the court’s conclusion that the regulation can be read to require advance written notice prior to implementation, such a reading is, in my view, inconsistent with Congress’s express statement that the amendment “will become effective” in Minnesota on February 1, 1982. To that extent, the regulation cannot be enforced. Congress could itself have required advance written notice or left the implementation of the amendment entirely to the Secretary. It did not do so but rather specifically determined the date on which the amendment would become fully effective. We have no choice but to respect that decision.
*304Because I believe that both constitutionally and statutorily Jenkins received all the notice she was entitled to receive, I conclude the state had every right to apply the 1981 amendment to the lump-sum rule to her situation. As a consequence, I also conclude the state has the right to recoup any overpayments that might have been made to her. In my view, the district court’s decision should be reversed and the case dismissed.